605 N.W.2d 396 (2000)
In re Petition for DISCIPLINARY ACTION AGAINST Michael J. QUINN, an Attorney at Law of the State of Minnesota.
No. C2-00-67.
Supreme Court of Minnesota.
February 4, 2000.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Michael J. Quinn has committed professional misconduct warranting public discipline, namely, engaging in the unauthorized practice of law between October 1982 and July 1999 by practicing while on CLE restricted status and suspension for nonpayment of attorney registration fees in violation of Rules 5.5(a) and 8.4(d), Minnesota Rules of Professional Conduct.
Respondent admits his conduct has violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a public reprimand and two years of unsupervised probation and payment of $900 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
This court has independently reviewed the file and approves the jointly-recommended disposition.
IT IS HEREBY ORDERED that respondent Michael J. Quinn is publicly reprimanded and placed on unsupervised probation for two years and that he pay $900 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
BY THE COURT:
Alan C. Page
Alan C. Page
Associate Justice